DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 9 – 11, 14, 16, 17, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 5 – 8, 10 – 14 respectively of U.S. Patent No. 10,939,383, hereafter 383’. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, while worded differently, teach the same invention as the claims of 383’.
PLEASE NOTE: The claims of 383’ are in parenthesis and bolded
	Regarding Claim 1, A power control method, comprising: resetting, by a terminal device, a first closed loop adjustment factor corresponding to a first Sounding Reference Signal Resource Indicator (SRD information, when a first open loop power control parameter corresponding to the first SRI information is reconfigured (A power control method, comprising: obtaining, by a terminal device, a first correspondence between Sounding Reference Signal Resource Indicator (SRI) values and values of index j of open loop power control parameters and a second correspondence between the SRI values and values of index l of closed loop power control processes; when a first open loop power control parameter, in the open loop power control parameters and corresponding to a value in the values of index j, is reconfigured by a high-layer signaling, resetting, by the terminal device, a first closed loop adjustment factor of a first closed loop power control process in the closed loop power control processes with a value in the values of index l, wherein a value of the index j corresponding to the first open loop power control parameter is associated with a SRI value according to the first correspondence, and a value of index l of the first closed loop power control process is associated with the SRI value according to the second correspondence), wherein the first open loop power control parameter is used for power control of a Physical Uplink Shared Channel (PUSCH); and determining, by the terminal device, transmit power of the PUSCH according to the reset first closed loop adjustment factor (and determining, by the terminal device, transmit power of the PUSCH according to the reset first closed loop adjustment factor).
	Regarding Claim 10, A terminal device, comprising a processor, wherein the processor is configured to: reset a first closed loop adjustment factor corresponding to first Sounding Reference Signal Resource Indicator information when a first open loop power control parameter corresponding to the first SRI information is reconfigured (A terminal device, comprising a processor, wherein the processor is configured to: obtain a first correspondence between Sounding Reference Signal Resource Indicator (SRI) values and values of index j of open loop power control parameters and a second correspondence between the SRI values and values of index l of closed loop power control processes; when a first open loop power control parameter, in the open loop power control parameters and corresponding to a value in the values of index j, is reconfigured by a high-layer signaling, reset a first closed loop adjustment factor of a first closed loop power control process in the closed loop power control processes with a value in the values of index l, wherein a value of the index j corresponding to the first open loop power control parameter is associated with a SRI value according to the first correspondence, and a value of index l of the first closed loop power control process is associated with the SRI value according to the second correspondence), wherein the first open loop power control parameter is used for power control of a Physical Uplink Shared Channel (PUSCH); and determine transmit power of the PUSCH according to the reset first closed loop adjustment factor (and determine transmit power of the PUSCH according to the reset first closed loop adjustment factor).
	Regarding Claim 19, A non-transitory computer-readable storage medium, comprising a computer- executable instruction that, when executed by a processor of a terminal device, causes the processor to execute a power control method, the method comprising: resetting a first closed loop adjustment factor corresponding to a first Sounding Reference Signal Resource Indicator (SRI) information, when a first open loop power control parameter corresponding to the first SRI information is reconfigured A non-transitory computer-readable storage medium, comprising a computer-executable instruction that, when executed by a processor, causes the processor to execute a power control method, the method comprising: obtaining a first correspondence between Sounding Reference Signal Resource Indicator (SRI) values and values of index j of open loop power control parameters and a second correspondence between the SRI values and values of index l of closed loop power control processes; when a first open loop power control parameter, in the open loop power control parameters and corresponding to a value in the values of index j, is reconfigured by a high-layer signaling, resetting a first closed loop adjustment factor of a first closed loop power control process in the closed loop power control processes with a value in the values of index l, wherein a value of the index j corresponding to the first open loop power control parameter is associated with a SRI value according to the first correspondence, and a value of index l of the first closed loop power control process is associated with the SRI value according to the second correspondence), wherein the first open loop power control parameter is used for power control of a Physical Uplink Shared Channel (PUSCH); and determining transmit power of the PUSCH according to the reset first closed loop adjustment factor (and determining transmit power of the PUSCH according to the reset first closed loop adjustment factor).
	Claims 2, 5, 7, 9, 11, 14, 16, 17, 18 of the instant application teaches similarly with Claims 2, 4, 5, 6, 8, 10, 11 – 13 of 383’
All other claims that depend from Claims 1, 11, and 19 are rejected are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 10, 11, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0190747).
Regarding Claim 1, Park teaches a power control method, comprising: resetting, by a terminal device, a first closed loop adjustment factor corresponding to a first Sounding Reference Signal Resource Indicator (SRI) information, when a first open loop power control parameter corresponding to the first SRI information is reconfigured (Sections 0016, 0018, 0020, the power of the PUSCH will be adjusted based on the downlink RS associated with the SRI), wherein the first open loop power control parameter is used for power control of a Physical Uplink Shared Channel (PUSCH) (Sections 0016, 0018, 0020, the power of the PUSCH will be adjusted based on the downlink RS associated with the SRI); and determining, by the terminal device, transmit power of the PUSCH according to the reset first closed loop adjustment factor (Sections 0016, 0018, 0020, the power of the PUSCH will be adjusted).
Regarding Claim 10, Park teaches a terminal device, comprising a processor, wherein the processor is configured to: reset a first closed loop adjustment factor corresponding to a first Sounding Reference Signal Resource Indicator (SRI) information when a first open loop power control parameter corresponding to the first 
Regarding Claim 19, Park teaches a non-transitory computer-readable storage medium, comprising a computer-executable instruction that, when executed by a processor, causes the processor to execute a power control method, the method comprising: resetting a first closed loop adjustment factor corresponding to a first Sounding Reference Signal Resource Indicator (SRI) information, when a first open loop power control parameter corresponding to the first SRI information is reconfigured (Sections 0016, 0018, 0020, the power of the PUSCH will be adjusted based on the downlink RS associated with the SRI, typical UEs comprise processors with memory that stores code run by said processors), wherein the first open loop power control parameter is used for power control of a Physical Uplink Shared Channel (PUSCH) (Sections 0016, 0018, 0020, the power of the PUSCH will be adjusted based on the downlink RS associated with the SRI); and determining transmit power of the PUSCH according to the reset first closed loop adjustment factor (Sections 0016, 0018, 0020, the power of the PUSCH will be adjusted).

Regarding Claims 8, 17, Park teaches all of the claimed limitations recited in Claims 1, 10.  Park further teaches wherein the processor is specifically configured to: determine an updated first closed loop adjustment factor according to the reset first closed loop adjustment factor and a latest received Transmit Power Control (TPC) command; and determine the transmit power of the PUSCH according to the updated first closed loop adjustment factor (Sections 0016, 0332, 0347, use of the TPC command (See Section 0347)).
Regarding Claims 9, 18, Park teaches all of the claimed limitations recited in Claims 1, 10.  Park further teaches sending, by the terminal device, the PUSCH according to the determined transmit power/an interface, configured to send the PUSCH according to the determined transmit power (Section 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747), hereafter Park747 in view of Park et al. (US 2019/0190669), hereafter Park669.
Regarding Claims 3, 12, Park747 teaches all of the claimed limitations recited in Claims 1, 10.  Park747 further teaches of downlink RSs corresponding to a plurality of SRI information, the plurality of SRI information comprising the first SRI information (Section 0406).
 Park747 does not teach receiving, by the terminal device/interface, first high-layer signaling sent by a network device, wherein the first high-layer signaling is to configure open loop power control parameters corresponding to a plurality of SRI information, the open loop power control parameters comprising the first open loop power control parameter.
Park669, which also teaches the use of reference signals, teaches receiving, by the terminal device/interface, first high-layer signaling sent by a network device, wherein the first high-layer signaling is to configure open loop power control parameters, the open loop power control parameters comprising a first open loop power control parameter (Section 0165, the RS is the open loop power control parameter).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park747 with the above features of Park669 for the purpose of providing an efficient sounding method for a user equipment as taught by Park669.

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Jeon et al. (US 2019/0132824)
Regarding Claim 4, 13, Park teaches all of the claimed limitations recited in Claims 1, 10.  Park further teaches of downlink RSs corresponding to a plurality of SRI information, the first downlink RS corresponding the first SRI information (Section 0406) and transmitting the PUSCH (Section 0016).
 Park does not teach receiving, by the terminal device/interface, second high-layer signaling sent by the network device, wherein the second high-layer signaling is to configure open loop power control parameters corresponding to a plurality of SRI information on each Bandwidth Part (BWP) of the terminal device; and determining, by the terminal device, the first open loop power control parameter corresponding to the first SRI information according to a correspondence on a BWP transmitting the PUSCH.
Jeon, which also teaches the use of reference signals, teaches receiving, by the terminal device/interface, second high-layer signaling sent by the network device, wherein the second high-layer signaling is to configure open loop power control parameters corresponding to a plurality of SRI information on each Bandwidth Part (BWP) of the terminal device (Section 0361) and determining, by the terminal device, the first open loop power control parameter corresponding to the first SRI information according to a correspondence on a BWP (Section 0361).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Jeon for the purpose improving wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency as taught by Jeon.
Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Chao et al. (US 2013/0310102)
Regarding Claims 5, 14, Park teaches all of the claimed limitations recited in Claims 1, 10.   Park does not teach wherein the first open loop power control parameter is objective received power or a path loss factor.
Chao, which also teaches uplink power control, teaches wherein the first open loop power control parameter is objective received power or a path loss factor (Section 0022).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Chao for the purpose of optimizing power control such that uplink power consumption is minimized as taught by Chao.

Claims 6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Dinan et al. (US 2017/0223673)
Regarding Claim 6, Park teaches all of the claimed limitations recited in Claims 1, 10, 19.  Park does not teach receiving, by the terminal device, information indicating a correspondence between an index value of a closed loop power control process and the first SRI information; and determining, by the terminal device, a value of the first closed loop adjustment factor according to the index value of the closed loop power control process corresponding to the first SRI information.
Dinan, which also teaches power control of the PUSCH, teaches receiving, by the terminal device, information indicating a correspondence between an index value of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Dinan for the purpose of providing carrier aggregation thus providing higher capacity as taught by Dinan.

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Lee et al. (US 2016/0242125)
Regarding Claims 7, 16, Park teaches all of the claimed limitations recited in Claims 1, 10.  Park does not teach when an accumulation mode is enabled for closed loop power control of the PUSCH, resetting, by the terminal device, the first closed loop adjustment factor.
Lee, which also teaches uplink power control, teaches when an accumulation mode is enabled for closed loop power control of the PUSCH, resetting, by the terminal device, the first closed loop adjustment factor (Section 0079).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 21, 2021